          IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                      GAINESVILLE DIVISION

KELVIN FRAZIER,

             Plaintiff,

v.                                           Case No. 1:18cv175-MW/GRJ

MAYO CORRECTIONAL
INSTITUTION,

          Defendant.
___________________________/

                        ORDER ACCEPTING AND ADOPTING
                         REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report

and Recommendation. ECF No. 3. Upon consideration, no objections having been

filed by the parties,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted as this Court’s

opinion. The Clerk shall enter judgment stating, “This case is DISMISSED

without prejudice pursuant to the three-strike bar under 28 U.S.C. § 1915(g).”

The Clerk shall close the file.

      SO ORDERED on November 8, 2018.


                                      s/ MARK E. WALKER
                                      Chief United States District Judge
